971 So. 2d 273 (2008)
M.S.G., III, a child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3330.
District Court of Appeal of Florida, First District.
January 7, 2008.
*274 Nancy Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, C. Bowen Robinson, Assistant Attorney General, and Philip W. Edwards, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This is an appeal from an order withholding adjudication of delinquency on charges of disrupting a school function and participating in an affray. We conclude that the evidence is insufficient to support the disruption charge and reverse the order on that charge. The child was involved in a fight on the school grounds but there was no evidence that he acted with the deliberate intent to disrupt a school function or that he acted with reckless disregard for the effect of his behavior. See S.H.B. v. State, 355 So. 2d 1176 (Fla. 1978). The evidence is sufficient to support a finding that the child was engaged in an affray and we therefore affirm the order as to that charge.
Affirmed in part and reversed in part.
WOLF, BENTON, and PADOVANO, JJ., concur.